Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 08/15/2022.  In the Amendment, Applicant amended claim 4.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1-20 are allowed.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 09/06/2022  has been considered (see form-1449, MPEP 609).

Terminal Disclaimer
The Terminal Disclaimer filed on 06/15/2022 has been acknowledged and has been approved.
 
		

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Distribution storage, collaboration and synchronization systems which attempt to synchronize copies of data across a number of client devices and servers to each copy of data is identical. 

 	The closest prior art of records, e.g., Mackenzie et al. (US PGPUB 2014/0188798, hereafter Mackenzie ) discloses a synchronization client which indicates a modification to an item, comparing a sequence identifier of the item in the event with a current sequence identifier of the item.  Another prior art of records, e.g., Whaley et al. (US PGPUB 2015/0186668, hereafter Whaley) discloses storing, sharing and backup using remote storage mechanisms such as file hosting services, cloud storage service and remote backup services.  However, neither Mackenzie nor Whaley explicitly discloses the combination of the  features converting each respective operation in the set of linearized operations to a respective revision for the journal of revisions, the respective revision comprising a row of values in the journal reflecting the respective operation; based on the cursor, determining that the client device obtained a latest revision; based on the determination that the client device obtained the latest revision, adding the respective revision to the journal; generating a second set of linearized operations associated with the content items reflecting a second set of respective revisions; generating a second cursor identifying a second position in the journal of revisions based on the second set of linearized operations; and sending, to the client device, the second set of linearized operations and the second cursor.
This feature in light of other features, when considered as a whole, in the independent claims 1, 10 and 16 are allowable over the prior arts of record.


An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 10 and 16. 
	The dependent claims depending upon claims 1, 10 and 16 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163